Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 08, 2017

The Court of Appeals hereby passes the following order:

A18D0152. AKASH DIXIT v. TANYA SINGH DIXIT

      Upon consideration of this Application for Discretionary Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within 10
days of the date of this order. The Clerk of Superior Court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.


      The only issue that appears to have merit is applicant’s contention that the
Order on Motion for Attorney Fees, at page 5, item 3, erroneously awards attorney
fees under OCGA § 9-15-14 for fees incurred in connection with appellate
proceedings. See Kautter v. Kautter, 286 Ga. 16, 19 (4) (c) (685 SE2d 266) (2009).




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/08/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.